Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprague et al. (US 20150326965).
              Regarding 1, Sprague et al, according to 2A and 2B, discloses  smart glasses, comprising: 
              a frame (see elements 204, 206, 208, 210, 21, 214 as the frame of the glasses); 
             at least one signal input device (see microphone 218, 220 and 222  or  physiological and physical sensors, paragraph 0121,  as the at least one signal input device) coupled to the frame (see Fig. 2B which show microphones 218, 220 and 222 coupled to the frame); 
             at least one signal output device (see speaker 224, earphone or earbud as the at least one signal output device) coupled to the frame (see Fig. 2B which shows speaker 224 coupled to the frame); 

            a memory containing computer-executable instructions (see paragraph 0220) operatively coupled to the processor to process an input signal received by the signal input device and generate an output signal and send it to the signal output device (see paragraphs 0217- 0221),  
           wherein the input signal is processed to determine if there is a risk of harm from the input signal to a wearer of the smart glasses (see when the amplitude of volume, frequency, pitch, or other such audio parameters detected by the device are determined to be at damaging levels, paragraph 0114), and in the case it is determined there is a risk of harm the generated output signal is customized to mitigate the risk caused by the input signal (see the device which may automatically adjust the amplitude of each parameter to a level safe for the wearer, and  the wearer may also configure a preset to tune the amplitude of volume, frequency, pitch, or other such audio parameters to preferred safe levels according to different environments, paragraph 0117); and 
              at least one power source (see battery 230 as power source in Fig. 2A and details in Fig. 3) coupled to the signal input device, the signal output device, the processor, and the memory (see Fig. 3 which discloses the use of power circuit 318 including a battery  to power the hearing assistance system 300 including: a processing device 330 having a processor 312, memory 314;  microphones 302; and speakers 304, paragraph 0162).


              Regarding claim 3, see Figs. 2A and 2B which disclose the input device includes at least one microphone (see microphone 218, 220, 222 in Fig. 2A as at least one microphone), and the output device includes at least one speaker (see speaker 224 in Fig. 2B as the at least one speaker).
              Regarding claim 4,  claim 4 recites wherein at least one first speaker coupled to the glasses is disabled and at least one second speaker disposed at a different position than the first speaker is enabled. This means that there is only one speaker which is the second speaker is enable to output sound.  Sprague et al., according to Fig. 2G, 2N-9 and 3, teaches the use of at least one first speaker (224A in Fig. 2N-9) coupled to the glasses and at least one second speaker (224B in Fig. 2N-9) disposed at a different position than the first speaker (224A); but as shown in Fig. 2A and 2G, only one speaker (speaker 224 or earbud) is used to output sound.  This means that the speaker not used/shown in Figs. 2B or 2G  is disabled and the speaker (speaker 224 or earbud) shown in Fig. 2B or 2G is enabled,  as recited in this claim, or at least speaker 224 in Fig. 2B would be considered as art equivalent to features recited in claim 4 which uses only second speaker to output sound as the first speaker is disable.
              Regarding claim 5, see speaker 224 in Fig. 2B or Fig. 2N-9 as the second speaker that is physically coupled to the glasses.
             Regarding claim 6, see speaker 224 provided in earbud 232 as shown in Fig. 2B the second speaker that is not physically coupled to the glasses.

             Regarding claim 8, see Fig. 4A which discloses the output signal sent to the first speaker (see signal processed and send first speaker 430A) and the output signal sent to the second speaker (see signal processed and send first speaker 430B) are individually customized to mitigate the risk of harm to the wearer's left ear or right ear, respectively, or both (see Fig. 4 which discloses the signal sent to each of speakers 430A and 430B is individually adjusted by preamplifiers 404 and gain adjusters 406, for example, to amplify the signal to appropriated level and reduce incident sound and thus it would reduce the risk of harm to the wearer).
             Regarding claim 9, see paragraphs 0116 and 0164 or paragraph 0167 and 0173 which disclose the smart glasses further comprising a filter for filtering the output signal before it is sent to the output device (see processing unit 312 in Fig. 3 used to perform noise  filter, paragraph 0164, as the filer, or see noise gate 412 in Fig. 4A  used to filter out noise as the filter for filtering the output signal (audio signal) before it is sent to the output device, see speakers in Fig. 3 or 4 as output device).
            Regarding claim 10, see paragraph 0116 which also teaches the use of the processing unit for notch filtering the sound, and thus, the processing unit  is also interpreted as the filter comprising one of a notch filter, a band- pass filter, and a low-pass filter, as recited in this claim.
             Regarding claim 12, see Fig. 3  or 4A which discloses the smart glasses further comprising a transmitter (see interface 316 in Fig. 3 or input/output 432/434 as the transmitter) to send control signals generated by the processor (processing unit 312 of the ) to an external signal output device (other devices).

              Regarding claim 14, see x-rays detected by the sensor, paragraph 0121, as the em radiation is in the visible frequency range (as known in the art that x-rays are in a form of invisible frequency electromagnetic radiation, and thus the x-rays detected by the sensor, paragraph 0121, is inherently in the visible frequency range) and the output device includes at least one filter (see noise gate 412 in Fig. 4A, as part of output device,  used to filter out noise as the filter for filtering the output signal).
             Regarding claim 15,  see paragraphs 0121, 0122 and 0124 which discloses the output device includes Bluetooth or WIFI to transmit and receive em radiation (electronic signals … radiation), and this Bluetooth or WIFI is interpreted as at least one antenna, and since em radiation (the electric signals … radiation) is transmitted or received by the Bluetooth or WIFI,  the em radiation (electronic signals … radiation) would be inherently having a frequency in a cellular communication frequency range, as recited in the claim,  so that the em radiation  (electronic signals .. radiation) can be possibly transmitted or received by the Bluetooth or WIFI.   
             Regarding claim 17, see paragraph 0124 which discloses that the smart glasses are configured to send a notification (warning alarm) to the wearer responsive to the processing of the input signal (see processing the samples collected by the sensors, where the samples are also 
             Regarding claim 18, see the notification (warning) includes at least one of a haptic output, an auditory output, and a visual output (see warning alarm, paragraph 0124, as one of the haptic output, an auditory output, and a visual output).
             Regarding claim 19, the notification (warning) includes at least one of information regarding and a recommendation regarding, the determined risk of harm from the input signal(see the dangerous condition detected and warning alarm, paragraph 0124, as the at least one of information regarding and a recommendation regarding, the determined risk of harm from the input signal (collected samples)).
             Regarding claim 20, see Fig. 3 or 4 which further comprises a connector (see interface 36 in Fig. 3 or  input 432 and output 434 in Fig. 4) to couple another device (see external device as another device) to the smart glasses and to communicate with the device (external device) to receive an input (audio signal) from the coupled device (external device), to output a control signal to the coupled device, or both (see audio signals from mouth microphone 402 outputs to external device as output the control signal to the coupled device, paragraph 0170).
Allowable Subject Matter
Claims 11, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11, 16 and 21 are allowable over the prior art of record because the prior art of record including US 20150326965 as the closest prior art which comprises all of limitations of the instant claimed invention (see details pointed out in the 102 rejection above).  However, there is at least a 
              Claimed features comprising: the smart glasses of claim 10, wherein the filter is realized by the processor, including calculating a Fast Fourier Transform (FFT) of the input signal to convert it to a frequency domain and measuring amplitudes of frequencies found in the input signal, as recited in claim 11.           
             Claimed features comprising: the smart glasses of claim 15, wherein the em radiation emitted by the at least one antenna is configured to mitigate the cellular signal impinging on the wearer's brain, as recited in claim 16.
              Claimed features including: the smart glasses of claim 1, wherein the memory further contains information pertaining to a known deficiency of the wearer's sensory faculties with regard to the input signal, and the computer-executable instructions include instructions to process the input signal to determine if the deficiency of the sensory faculties can be mitigated by modifying the output signal, and in the case it is determined the deficiency can be mitigated, the generated output signal is modified to mitigate the deficiency, as recited in claim 21.
              Other prior art of record are directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 11, 16 and 21.  Therefore, claims 11 ,16 and  21 are allowable over the prior art of record.


Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references are directed to a sound apparatus or earpieces having a microphone to collect sound, a processing unit to process the collected sound,  determine if the sound speaker would harm a user or greater than preset sound level, then adjust the sound level before to outputs the processed sound to a speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /THANG V TRAN/  Primary Examiner, Art Unit 2688